COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

         ORDER AND NOTICE OF INTENT TO DISMISS FOR WANT OF PROSECUTION

Appellate case name:        David Rodriguez v. James Stafford

Appellate case number:      01-15-00602-CV

Trial court case number:    2013-64247

Trial court:                295th District Court of Harris County

       On December 1, 2015, because the trial court sustained the contest to the affidavit
of indigence filed by the appellant, David Rodriguez, and no timely motion for review
was filed in this Court, this Court ordered appellant to pay the filing fee within 30 days of
that Order. On January 13, 2016, the Clerk of this Court filed a note in the docket
indicating that appellant had hand delivered the filing fee that day. Because appellant is
proceeding pro se, this Court deems the filing fee to be timely filed.
        However, although the indigent clerk’s record was filed in this Court on August
14, 2015, and a supplemental clerk’s record on indigence was filed in this Court on
October 20, 2015, those records do not contain the full clerk’s records with all the
pleadings and any other required documents. See TEX. R. APP. P. 34.5(a)(1). Because
the reporter filed an information sheet in this Court on August 4, 2015, stating that there
was no reporter’s record, the Clerk of this Court cannot set the briefing schedule until
after the full clerk’s record has been filed in this Court. See id. 38.6(a)(1).
       Although appellant has paid for the filing fee, no clerk’s record has been filed and
appellant has not established indigence. Accordingly, it is ORDERED that appellant
contact the district clerk to request the clerk’s record and pay, or make arrangements to
pay, for the clerk’s record fee, and file evidence with the Clerk of this Court of such
payment arrangements within 30 days of the date of this order, or this appeal may be
dismissed without further notice. See TEX. R. APP. P. 37.3(b), 42.3(b), (c).
       It is so ORDERED.
Judge’s signature: /s/ Evelyn V. Keyes
                  
Date: February 4 ,2016